
	
		II
		112th CONGRESS
		2d Session
		S. 3362
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2012
			Mr. Akaka (for himself,
			 Mr. Boozman, Mr. Whitehouse, and Mr.
			 Crapo) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To reauthorize the National Dam Safety Program Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dam Safety Act of
			 2012.
		2.PurposeThe purpose of this Act and the amendments
			 made by this Act is to reduce the risks to life and property from dam failure
			 in the United States through the reauthorization of an effective national dam
			 safety program that brings together the expertise and resources of the Federal
			 and non-Federal communities in achieving national dam safety hazard
			 reduction.
		3.Administrator
			(a)In
			 generalThe National Dam Safety Program Act (33 U.S.C. 467 et
			 seq.) is amended by striking Director each place it appears and
			 inserting Administrator.
			(b)Conforming
			 amendmentSection 2 of the
			 National Dam Safety Program Act (33 U.S.C. 467) is amended—
				(1)by striking paragraph (3);
				(2)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
				(3)by inserting
			 before paragraph (2) (as redesignated by paragraph (2)) the following:
					
						(1)AdministratorThe
				term Administrator means the Administrator of the Federal
				Emergency Management
				Agency.
						.
				4.Inspection of
			 damsSection 3(b)(1) of the
			 National Dam Safety Program Act (33 U.S.C. 467a(b)(1)) is amended by striking
			 or maintenance and inserting maintenance, condition, or
			 provisions for emergency operations.
		5.National dam
			 safety program
			(1)ObjectivesSection 8(c) of the National Dam Safety
			 Program Act (33 U.S.C. 467f(c)) is amended by striking paragraph (4) and
			 inserting the following:
				
					(4)develop and implement a comprehensive dam
				safety hazard education and public awareness program to assist the public in
				preparing for, mitigating, responding to, and recovering from dam
				incidents;
					.
			(2)BoardSection
			 8(f)(4) of the National Dam Safety Program Act (33 U.S.C. 467f(f)(4)) is
			 amended by inserting , representatives from nongovernmental
			 organizations, after State agencies.
			6.Public awareness
			 and outreach for dam safetyThe National Dam Safety Program Act (33
			 U.S.C. 467 et seq.) is amended—
			(1)by redesignating sections 11, 12, and 13 as
			 sections 12, 13, and 14, respectively; and
			(2)by inserting
			 after section 10 (33 U.S.C. 467g–1) the following:
				
					11.Public
				awareness and outreach for dam safetyThe Administrator, in consultation with
				other Federal agencies, State and local governments, dam owners, the emergency
				management community, the private sector, nongovernmental organizations and
				associations, institutions of higher education, and any other appropriate
				entities shall carry out a nationwide public awareness and outreach program to
				assist the public in preparing for, mitigating, responding to, and recovering
				from dam
				incidents.
					.
			7.Authorization of
			 appropriations
			(1)National Dam
			 Safety Program
				(A)Annual
			 amountsSection 14(a)(1) of the National Dam Safety Program Act
			 (33 U.S.C. 467j(a)(1)) (as so redesignated) is amended by striking
			 $6,500,000 and all that follows through 2011 and
			 inserting $9,200,000 for each of fiscal years 2012 through
			 2016.
				(B)Maximum amount
			 of allocationSection 14(a)(2)(B) of the National Dam Safety
			 Program Act (33 U.S.C. 467j(a)(2)(B)) (as so redesignated) is amended—
					(i)by
			 striking The amount and inserting the following:
						
							(i)In
				generalThe amount
							;
				and
					(ii)by
			 adding at the end the following:
						
							(ii)Fiscal year
				2013 and subsequent fiscal yearsFor fiscal year 2013 and each
				subsequent fiscal year, the amount of funds allocated to a State under this
				paragraph may not exceed the amount of funds committed by the State to
				implement dam safety
				activities.
							.
					(2)National dam
			 inventorySection 14(b) of
			 the National Dam Safety Program Act (33 U.S.C. 467j(b)) (as so redesignated) is
			 amended by striking $650,000 and all that follows through
			 2011 and inserting $500,000 for each of fiscal years 2012
			 through 2016.
			(3)Public
			 awarenessSection 14 of the National Dam Safety Program Act (33
			 U.S.C. 467j) (as so redesignated) is amended—
				(A)by redesignating
			 subsections (c) through (f) as subsections (d) through (g), respectively;
			 and
				(B)by inserting after
			 subsection (b) the following:
					
						(c)Public
				awarenessThere is authorized
				to be appropriated to carry out section 11 $1,000,000 for each of fiscal years
				2012 through
				2016.
						.
				(4)ResearchSection 14(d) of the National Dam Safety
			 Program Act (as so redesignated) is amended by striking
			 $1,600,000 and all that follows through 2011 and
			 inserting $1,450,000 for each of fiscal years 2012 through
			 2016.
			(5)Dam safety
			 trainingSection 14(e) of the
			 National Dam Safety Program Act (as so redesignated) is amended by striking
			 $550,000 and all that follows through 2011 and
			 inserting $750,000 for each of fiscal years 2012 through
			 2016.
			(6)StaffSection 14(f) of the National Dam Safety
			 Program Act (as so redesignated) is amended by striking $700,000
			 and all that follows through 2011 and inserting
			 $1,000,000 for each of fiscal years 2012 through 2016.
			
